DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 under 35 U.S.C. 103 as being unpatentable over Yan et al (CN104645950) and Lee et al (WO 2015/167044) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Office agrees that neither Yan nor Lee disclose the enlargement of hydrophobic environment spaces formed by the cationic surfactant by adjusting the weight ratio to 3.0 or more and 15.0 or less in the preparation step.  However, the present rejection cites Kim et al (Synthesis of monodisperse silica spheres with solid core and mesoporous shell:  Morphological control of mesopores, Colloids and 
for disclosing increasing the molar ratio of hydrophobic part-containing additive to cationic surfactant to enlarge pores in mesoporous silica shell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Synthesis of monodisperse silica spheres with solid core and mesoporous shell:  Morphological control of mesopores, Colloids and Surfaces A: Physicochem Eng Aspects. 313-314 (2008) 77-81 submitted in the IDS filed 7/5/2019) and in further view of Peng et al (Fabrication of core-shell structured mesoporous silica nanospheres with dually oriented mesochannels through pore engineering, J Mater Chem A. 2014, 2, 8118-8125) and in further view of Kim et al (US 2008/0286187 hereinafter referred to as Kim-2).

	(1) preparing an aqueous solution comprising spherical silica particles dispersed in water, cetyltrimethylammonium bromide (C16-TMABr or CTAB) (i.e. a cationic surfactant) as a porogen, 1,3,5-trimethylbenzene and decane as a pore expander (i.e. a hydrophobic part-containing additive, and ethanol; (2) adding tetraethylorthosilicate (TEOS a silica source) and aging (i.e. forming a shell precursor of the silica particles); (3) drying and calcining to produce the silica with expanded mesopores (i.e. removing the CTAB templating agent). by warming to 550°C after filtering (see Abstract, [0014], and [0050]).  Kim therefore discloses a method comprising a preparation step in step (1), a shell precursor formation step in (2) and a shell formation step in step (3). 
Kim discloses the dispersion of core silica particles prepared by reacting TEOS in an aqueous ammonia solution (i.e. basic catalyst), therefore preparing the aqueous solution for forming the core/shell particles contains ammonia.
Kim further discloses the method where the molar composition of CTAB/TMB/decane is 2.00:1.00:1.00 (i.e. where the weight ratio of (TMB+decane)/CTAB = [1.00*(120.19, MW TMB) + 1.00*(142.29, MW of decane)] / (2.00*(364.45, MW of CTAB)) = 0.36).  Kim therefore does not explicitly disclose the weight ratio of the hydrophobic part-containing additive to the cation surfactant to a range of 3.0 to 15.0.  
Peng discloses a method for fabrication of core-shell structured mesoporous silica nanospheres comprising preparing a precursor solution of CTAB (i.e. cationic surfactant), NaOH (basic catalyst), TMB, TEOS, and water (see Page 8119, ¶3).  
	Kim-2 discloses mesoporous silica particles where being able to increase pore size in mesoporous silica is desirable in enabling application in catalysts and adsorption and separations (see [0006]).  Kim also discloses the silica core/shell particles which can be employed as catalytic supports or for separations (see Page 77, ¶1, Col 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for synthesizing mesoporous core/shell particles for catalyst support and separations as disclosed by Kim, where the weight ratio of pore enlarging aid (i.e. hydrophobic part-containing additive) to CTAB is 4.9 as disclosed by Peng, in order to improve the usefulness of the mesoporous silica in catalyst and separations as suggested by Kim-2.
	Regarding Claim 2, Kim discloses cetyltrimethylammonium bromide (CTAB) (i.e. hexadecyltrimethylammonium bromide) (see 78, ¶2). Peng discloses CTAB (see Abstract).  
	Regarding Claim 3, Kim discloses a method where the synthesis comprises preparing an aqueous solution comprising ammonia (see Page 78, ¶3).  
Regarding Claim 4, Kim explicitly discloses 1,3,5-trimethylbenzene (see Page 78, ¶2).  Peng explicitly discloses 1,3,5-trimethylbenzene (see Abstract).
	Regarding Claim 5, Kim explicitly discloses a reaction solution comprising ethanol (see Page 78, ¶6).

	Regarding Claim 7, Kim discloses a method where the TEOS is added in an amount of 4.3 ml to 200ml of suspended particles, 400 mL water (see Page 78, ¶6).  Since the density of TEOS is 0.94 g/ml and the MW of TEOS is 208.33g/mol, the concentration of the TEOS is therefore [(4.3ml * 0.94 g/ml)/208.33g/mol]/0.600L = 0.0323 M or 32.3 mM.  
Regarding Claim 8, Kim discloses a method where 6.59 x 10-3 mol is dissolved in 40 ml of DI water and 20 ml of ethanol and is combined with 200 ml of the suspended silica and 400 ml of water (see Page 78, ¶5).  The concentration of CTAB is therefore 6.59mmol/0.660 L = 10 mM.  Peng discloses a method where 0.1 g of CTAB is in a solution of 45 ml in volume (see Page 8119, ¶3).  The concentration of CTAB is therefore [0.1 g / (364.45 g/mol, MW CTAB)] / 0.045L = 0.0061 M = 6.1 mM of CTAB.
	Regarding Claim 9, Peng discloses that the molar ratio of TMB/CTAB is a results effective variable on the pore size in mesoporous silica. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for synthesizing mesoporous core/shell particles for catalyst support and separations as disclosed by Kim, where the weight ratio of pore enlarging aid (i.e. hydrophobic part-containing additive) to CTAB of 4.9 as disclosed by Peng is increased to any workable or optimum range including the claimed range in order to improve the usefulness of the mesoporous silica in catalyst and separations as suggested by Kim-2.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (Synthesis and characterization of pore size-tunable magnetic mesoporous silica nanoparticles, J Colloid Inter Sci. 361 (2011) 16-24).  Zhang discloses a method for synthesis of pore size-tunable magnetic mesoporous silicon particles comprising Fe3O4 core and preparing a mesoporous shell using TEOS as a silica source and an aqueous solution comprising the core particles, cationic surfactant CTAB as a template, and 1,3,5-trimethylbenezene (TMB) with and without decane as a pore swelling agent, water, and ammonia (see Abstract and Page 17, ¶3-5).  Zhang discloses a method where increasing the molar ratio of pore swelling agent to TMB/CTAB = 12 and TMB/decane/CTAB = 3/9/1 produce the largest pore size (see Page 17, ¶5-6 Page 21, Table 1).  The molar ratio TMB/CTAB = 12 corresponds to a weight ratio of (12*(MW of TMB, 120.16))/(1*(MW of CTAB, 364.45) = 4.  The molar ratio TMB/decane/CTAB = 3/9/1 corresponds to a swelling agent/CTAB ratio = [3*(MW of TMB, 120.16) + 9*(MW of decane, 142.29)]/(1*(MW of CTAB, 364.45) = 4.5.  Therefore, Zhang discloses a method where increasing the weight ratio of hydrophobic part-containing additive to cation surfactant is 4 and 4.5 in order to increase the size of the pores.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        5/14/2021